38 N.Y.2d 904 (1976)
The People of the State of New York, Respondent,
v.
Robert Perez, Appellant.
Court of Appeals of the State of New York.
Submitted January 12, 1976.
Decided February 17, 1976.
Robert M. Morgenthau, District Attorney, for motion.
John Nicholas Iannuzzi opposed.
Motion granted and appeal dismissed upon the ground that appellant is not presently available to obey the mandate of the court in the event of an affirmance (see People v Genet, 59 N.Y. 80; People v Del Rio, 14 N.Y.2d 165; People v Sullivan, 28 N.Y.2d 900).